     Case 1:18-cv-11642-VM-DCF Document 229-8 Filed 06/11/21 Page 1 of 14




                                Exhibit H




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed05/29/20
                                          155 Filed  06/11/21 Page
                                                               Page12ofof13
                                                                          14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                              Plaintiff,
                -against-                              Civil Action No.: 1:18-cv-11642

LINK MOTION INC. (F/K/A NQ MOBILE
INC.), VINCENT WENYONG SHI, JIA LIAN,
XIAO YU,                                               DECLARATION OF HUA
                                                       JINGYUAN IN FURTHER
                              Defendants,              SUPPORT OF MOTION TO
                                                       INTERVENE
                -and-

LINK MOTION INC. (F/K/A NQ MOBILE
INC.),

Nominal Defendant.


          HUA JINGYUAN declares, pursuant to 28 U.S.C. 1746, as follows:

          1.    I am over the age of eighteen and competent to make this declaration.

          2.    I am the sole owner and director of China AI Capital Limited (“Intervenor-

Plaintiff” or “China AI”) and, therefore, am duly authorized to make this declaration on its

behalf.

          3.    I make this declaration in support of China AI’s motion for an Order granting

Intervenor-Plaintiff (i) leave, pursuant to Fed. R. Civ. Proc. 24(a)(2), to intervene as of right and

file its Third-Party Complaint and (ii) modifying, pursuant to Fed. R. Civ. Proc. 60, the

preliminary injunction and receivership order entered on February 1, 2019 (ECF Dkt. No. 26).

          4.    I am knowledgeable about the matters set forth herein. The source of my

knowledge is my review of the records available to China AI, records that are publicly available,

and my own personal experience.



                                                 1
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page23ofof13
                                                                         14




       5.      I have reviewed the letters of May 2, 2020 and May 20, 2020 by Robert W.

Seiden (the “receiver”), the receiver appointed in this action. The receiver’s letters contain

numerous factual errors and incorrect conclusions that are contrary to the truth.

China AI Capital Limited

       6.      China AI is a British Virgin Islands limited company formed on November 9,

2017. Annexed hereto as Exhibit A is a true and correct copy of the memorandum and articles of

association of China AI.

       7.      Annexed hereto as Exhibit B is a true and correct copy of the current register of

members of China AI, which accurately reflects all changes in ownership of the company.

       8.      China AI was formed by Mr. Chi Rui as an investment vehicle. When Mr. Chi

formed China AI it was wholly-owned by Mr. Chi. See Ex. B.

       9.      In June 2018, Mr. Yu “Bruson” Li and Mr. Chi decided to jointly invest in LKM

and to hold the investment through China AI. Mr. Li and Mr. Chi agreed to each contribute to the

investment 50/50.

       10.     Accordingly, Mr. Chi sold to Mr. Li 50% of the issued and outstanding shares of

China AI.

       11.     In and around January 2019, Mr. Li purchased Mr. Chi’s entire interest in China

AI and, therefore, became the sole owner of China AI.

       12.     In August 2019, I purchased 100% of the issued and outstanding shares of China

AI from Mr. Li. I hold my interest in China AI through a personal investment vehicle named

True Hero Ventures Limited, a British Islands limited liability company that is wholly-owned by

me. I acquired China AI using my own personal funds.




                                                 2
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page34ofof13
                                                                         14




       13.      Annexed hereto as Exhibit C is a true and correct copy of the current register of

shareholders of True Hero Ventures limited.

       14.      Neither Vincent Shi, Henry Lin, have or ever had an interest in China AI or its

holdings of LKM stock.

The Receiver Makes Inaccurate Statements
About The HH Medic Group

       15.      HH Medic Group is an online medical consulting services company founded in

2015 by Mr. Li.

       16.      The HH Medic Group is organized as a “variable interest entity” (“VIE”)

structure. The VIE structure is commonly used by Chinese companies who expect to raise capital

from foreign investors (i.e., non-citizens of the People’s Republic of China [the “PRC”]).

       17.      The VIE structure of HH Medic Group is as follows:

             a. The business operations of HH Medic Group in the PRC are performed at the

                subsidiary level by the PRC limited company Beijing Hehuan Medical

                Technology Co., Ltd. (“Beijing Hehuan”). As a PRC limited company, only

                citizens of the PRC can own shares of Beijing Hehuan.

             b. Beijing Hehuan is controlled, through business and share pledge agreements, by

                the wholly foreign-owned entity Hehuan (Beijing) Technology Co. Ltd. (the “HH-

                Medic WFOE”).

             c. The HH-Medic WFOE is a wholly owned subsidiary of HH-Medic Limited, a

                Hong Kong limited company (“HH-Medic Limited”).

             d. HH-Medic Limited is a wholly-owned subsidiary of HH-Medic Inc., a Cayman

                Islands limited company.

             e. Many foreign and domestic investors own shares of HH-Medic Inc.



                                                3
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed05/29/20
                                          155 Filed  06/11/21 Page
                                                               Page45ofof13
                                                                          14




       18.     In 2017, LKM made a second-round venture capital investment in HH-Medic Inc.

It did so alongside several other venture capital investors.

       19.     In his letter, the receiver wrongly concludes that these investment funds were

diverted to Bruson Li. The receiver’s conclusion is wrong because he has confused the legal

entities involved in the investment. LKM invested in HH-Medic Inc., which is the Cayman

holding company of the HH Medic Group.

       20.     The entity that Mr. Li wholly owns and controls is HH-Medic Partner Inc., an

entirely separate and distinct British Virgin Islands limited company.

       21.     Annexed hereto as Exhibit D is a true and correct copy of a Certificate of

Incumbency for HH-Medic Partner Inc., dated January 16, 2019. This certificate shows that Mr.

Li has been the sole shareholder and director of HH-Medic Partner Inc. from April 8, 2015.

       22.     Based on my review of the records, Mr. Li uses HH-Medic Partner Inc. as a

personal investment vehicle through which he owns his equity interest in the HH Medic Group,

which he likely acquired as the founder of HH Medic Group. It is a common practice in the PRC

for a founder to hold his or her interest through a British Virgin Islands holdings company.

       23.     There is nothing in the records to suggest in any way that LKM ever sent money

to HH-Medic Partner Inc. or that Mr. Shi has any interest in that entity.

       24.     Annexed hereto as Exhibit E, is a true and correct copy of a Series A+ Preferred

Share Purchase Agreement dated as of May 24, 2017. This share purchase agreement evidences a

2017 the investment by LKM (f/k/a NQ Mobile Inc.) in HH-Medic Inc., the HH Medic Group’s

holding company. LKM invested alongside several venture capital funds and other companies,

including CID Greater China Fund V, L.P., STCH Investment Inc., FREES Fund LP.




                                                  4
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed05/29/20
                                          155 Filed  06/11/21 Page
                                                               Page56ofof13
                                                                          14




        25.     As set forth more fully in the share purchase agreement, in exchange for their

investment each of the investors received Series A+ shares of HH Medic Inc., the Cayman

Islands limited company that holds and controls the subsidiaries of the HH Medic Group.

        26.     LKM’s investment in HH-Medic Inc. was duly authorized by its investment

committee. Annexed hereto as Exhibit F is a true and correct translation of the LKM investment

authorization form along with the original (at the time, LKM was known as NetQin Mobile Inc.).

        27.     Nothing in the records suggests any diversion of investment proceeds to Mr. Li,

his personal investment vehicle, HH-Medic Partner Inc., or anything other than an ordinary

second-round venture capital investment that was duly authorized by the investment committee

of LKM. The receiver is wrong to confuse HH-Medic Inc. and HH-Medic Partner Inc. Those

entities are entirely separate and distinct.

There is no Evidence to Support the Receiver’s Allegations that Bruson
Li is a “Close Associate” or “Alter Ego” of Vincent Wenyong Shi

        28.     I have reviewed the receiver’s allegations that Mr. Bruson Li is a “close associate”

or “alter ego” of Mr. Shi. I have been unable to find any evidence to support this allegation.

        29.     Based on my investigation and review of the records available to me, Mr. Li was

trained as an engineer. After graduation, it appears that he began working for a company with

offices in Beijing.

        30.     In and around 2010, Mr. Zhang Jun, an independent director of LKM at the time,

offered Mr. Li a Vice President position at LKM (then known as NetQin Mobile Inc.).

        31.     At that time, Henry Lin was the CEO and Chairman of the Board of Directors of

LKM, not Mr. Shi.

        32.     At LKM, Mr. Li’s roles and duties appeared to include the ordinary management

duties of a Vice President at a Beijing-based technology company.



                                                 5
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed05/29/20
                                          155 Filed  06/11/21 Page
                                                               Page67ofof13
                                                                          14




       33.     During the period 2010 to 2014, Henry Lin served as the Chairman of the Board

of Directors of LKM. From late 2014 until recently, Vincent Shi served as Chairman of the

Board of Directors of LKM. I have found no evidence suggesting that Mr. Li favored either of

the founders of LKM, Henry Lin and Vincent Wenyong Shi, over the other. Rather it appears

that for the majority of time that Mr. Li held his position at LKM, Henry Lin was the Chairman

and CEO of the company, not Mr. Shi.

       34.     Mr. Li resigned from his position as Vice Chairman of LKM in 2015. Shortly

thereafter, he founded the HH Medic Group.

The Payment to the Luxembourg Branch of China Merchants Bank Was a Legitimate
Business Transaction Made in Repayment of a Loan from China Merchants Bank

       35.     Based on my experience and knowledge concerning the operation and

management of technology companies in Beijing, it is customary for such companies to enter

into loan agreements with foreign branches of Chinese banks for the purpose of raising funds in a

foreign currency (e.g., United States Dollars) in order to satisfy corporate obligations.

       36.     Ordinarily, Chinese banks making such loans require borrowers to pledge to a

Beijing branch of the bank cash denominated in Chinese renminbi (“RMB”) in an amount

approximately equal to the principal and interest of the loan. The Beijing Branch will issue a

guarantee of payment to the foreign branch. The foreign branch of the bank will then disburse

proceed denominated in a foreign currency.

       37.     These types of loans are necessary because PRC laws and regulation ordinarily

prevent Chinese companies and banks from freely converting their RMB cash reserves into

foreign currencies, such as the United States Dollar.

       38.     On page F-64 of LKM’s fiscal year 2016 annual report, the Company describes its

4.00% Convertible Senior Notes due October 15, 2018 (the “Notes”). Annexed hereto as Exhibit



                                                  6
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed05/29/20
                                          155 Filed  06/11/21 Page
                                                               Page78ofof13
                                                                          14




G is a true and correct copy of an excerpt of the 20-F report. Among other things, the company

reported that holders of the Notes had an option to require LKM to repurchase the Notes at an

agreed upon value.

       39.     LKM also reported that, in and around July 2016, holders of the Notes exercised

their option to require LKM to repurchase the Notes. These Notes would need to be repurchased

in United States Dollars.

       40.     In order to raise sufficient United States Dollars to complete the repurchase, LKM

entered into a loan agreement with China Merchants Bank.

       41.     Annexed hereto as Exhibit H and I are true and correct copies of a Loan

Agreement and Amendment to Loan Agreement, dated July 26, 2016 and September 20, 2016,

respectively, between China Merchants Bank, Luxembourg branch, as lender, and LKM, as

borrower.

       42.     The Loan Agreement evidence a loan by China Merchants Bank to LKM of up to

U.S.D.$10,000,000 for the purpose of repurchasing the Notes.

       43.     As security for the loan, LKM pledged to the Beijing branch of China Merchants

Bank cash denominated in RMB of approximately the same principal balance of the loan. The

Beijing branch then guaranteed payment of the loan to the Luxembourg branch. See Ex. H, at §1;

Ex I, at §1.

       44.     The terms of the loan required LKM to repay the loan by way of payments in

United States Dollars to China Merchants Banks’ Luxembourg branch.

       45.     Annexed hereto as Exhibit J is a true and correct copy of a translation of an

Accounting Voucher and related records (along with the originals) showing the disbursement of

these loan proceeds in four installments into LKM’s bank account in Hong Kong.




                                                7
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page89ofof13
                                                                         14




       46.     Annexed hereto as Exhibit K is a true and correct copy of a translation of an

Accounting Voucher and related records (along with the originals) demonstrating that LKM fully

satisfied its loan to China Merchants Bank by way of a July 2018 payment to China Merchants

Bank’s Luxembourg branch as required under the loan agreement.

       47.     As reported by LKM in the 20-F report, the company repurchased the Notes as it

was contractually required to do.

       48.     Based on the foregoing, the payment to the Luxembourg branch of China

Merchants bank was nothing more than an ordinary loan repayment. The receiver was wrong to

infer a wrongful purpose from the payment to the Luxembourg branch of China Merchants Bank.

The Receiver Has Not Accurately Described The
Damage That He Has Done to the Company

       49.     I dispute the characterization of the facts set forth in the receiver’s letter of May

20, 2020.

       50.     In his letter, the receiver claims that Vincent Shi has control over NetQin

Unlimited (Beijing) Technology Co., Ltd., LKM’s wholly-foreign owned entity (the “LKM

WFOE”). This is incorrect.

       51.     Based on the records of LKM that I have available to me, Zemin Xu was the legal

representative of the LKM WFOE, with authority to act on behalf of and control that entity, from

2015 until in or around March 2019. In March 2019, Mr. Guo Lilin, the agent of the receiver,

became the registered as the Chairman and legal representative of the LKM WFOE.

       52.     Annexed hereto as Exhibits L, M, and N are true and correct copies of

translations of orders from the Haidian court in Beijing, PRC (along with the originals). Based

on these orders, it appears that Mr. Xu disputed Mr. Guo’s appointment as Mr. Guo as the

Chairman and legal representative of the LKM WFOE. See Ex. L. Mr. Xu alleged that Mr. Guo



                                                 8
    Case
     Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document229-8 Filed 05/29/20
                                          155 Filed  06/11/21 Page
                                                              Page 910ofof1314




achieved his position by forging the signature of Mr. Xu. As a temporary measure, the Haidian

court ordered that the WFOE’s bank account be restricted during the pendency of the litigation.

See Exs. L and M.

       53.     As set forth at page 10 of Exhibit N, during litigation relating to the forgery, Mr.

Guo admitted that he forged the signature. Ultimately, the court ruled that Mr. Guo could

continue as Chairman and legal representative of the LKM WFOE because its sole shareholder

had voted to appoint him to those positions and the irregularity arising from the forged signature

should be overlooked.

       54.     Nothing in these records suggests that Mr. Shi had any involvement in the

litigation between Mr. Xu and Mr. Guo. Mr. Shi was not party to the case, was not called as a

witness, and did not offer evidence. See Ex. N.

       55.     I also dispute the receiver’s allegations that it was the actions of Mr. Xu or Mr.

Shi that have prevented Mr. Guo from paying judgments in favor of former employees.

       56.     As discussed above, Mr. Guo became the Chairman and legal representative of

the LKM WFOE in March 2019. In that position, he had full legal power to act on behalf of that

entity. Once the change was made, Mr. Xu nor anyone else had legal authority to act on behalf of

the LKM WFOE.

       57.     Around the same time, Mr. Guo was also appointed as the legal representative of

LKM’s Hong Kong subsidiary. Annexed hereto as Exhibit O, is a true and correct copy of a

filing with the Hong Kong Special Administrative Region’s Company Registrar showing that Mr.

Guo acquired legal control LKM’s Hong Kong subsidiary in March, 2019.

       58.     In his position as legal representative of LKM’s Hong Kong subsidiary, Mr. Guo

has legal authority to act on behalf of the company and access its bank accounts, including the




                                                  9
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page10
                                                                   11ofof13
                                                                          14




account into which China AI deposited $10,000,000 for its purchase of LKM shares in the later

half of 2018.

       59.      In an Order entered in this action on September 25, 2019, the Court granted the

receiver access to LKM’s Google account and the funds contained therein. I am informed and

believe that the receiver now also has control over LKM’s Apple and Facebook operating

accounts.

       60.      Thus, beginning at least in March 2019 and continuing throughout 2019 and to the

present, Mr. Guo has had access to LKM accounts at least in Hong Kong and several social

media accounts that had substantial funds.

       61.      Annexed hereto as Exhibits P, Q, R, and S are true and correct copies of

translations (along with the originals) of orders affirming judgments entered against the LKM

WFOE and in favor of former employees for unpaid wages.

       62.      The original judgments had previously been entered against the LKM WFOE in

2019, when Mr. Guo already had control over the LKM WFOE and access to numerous accounts

belonging to LKM and in which there were funds sufficient to pay these judgments. See Exs. P,

Q, R, S, referring to original judgments.

       63.      I know of no reasons why the receiver could not have used some of the LKM

funds to pay the former employees. Based on the docket of this case, I am informed and believe

that on several occasions in 2019, the Court has authorized the receiver to pay himself, Mr. Guo

and other professionals from corporate funds. Thus it appears that the receiver and Mr. Guo had

funds available to them and were using them to at least pay themselves.

       64.      Instead of paying the wages owed to these employees after issuance of the

original judgments, the receiver’s agent, Mr. Guo, appealed the judgments. See Exs. P, Q, R, S.




                                               10
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page11
                                                                   12ofof13
                                                                          14




       65.     Only Mr. Guo, as the registered legal representative of the LKM WFOE, could

make the decision to appeal. Mr. Xu was no longer the legal representative and, therefore, could

play no role in deciding to appeal those judgments.

       66.     Mr. Guo’s grounds for appeal lacked any basis in fact or law and the court

affirmed the judgments. See Exs. P, Q, R, S.

       67.     After Mr. Guo lost his appeals, the court entered a restriction order against Mr.

Guo. Annexed hereto as Exhibit T, is a true and correct copy of a translation of a judgment

(along with the original) against Mr. Guo, which precludes him from using public transit and

engaging in other activities until he causes the judgments in favor of the former employees to be

paid. It is my understanding that these type of orders are commonly issued against people who

fail to pay debts without justification.

       68.     I do not know of any reason that would prevent the receiver and Mr. Guo from

using the funds available to them from the Hong Kong bank account or the Google, Apple, or

Facebook accounts, to pay these former employees. Therefore, it is Mr. Guo’s fault that the

restriction order was entered against him.

China AI’s Application is Timely

       69.     I dispute Plaintiff’s contention that China AI’s application to intervene is

untimely.

       70.     When this case was filed, Plaintiff alleged that he was a shareholder of LKM.

When I acquired my interest in Chain AI in August 2019, I believed that many of Plaintiff’s

allegations would ultimately be found meritless.

       71.     Nonetheless, at that time I had no reason to believe that Plaintiff’s allegations as

to such a basic issue as share ownership were false.




                                                11
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page12
                                                                   13ofof13
                                                                          14




        72.      Further, when I acquired my interest in China AI, I understood and believed that

the receiver had been appointed by this Court to preserve the status quo, not shutdown the

company, terminate its employees, and refuse to pay judgments to wages owed. I understood and

believed that the receiver was required by law to act as a fiduciary acting in the best interests of

all shareholders, including China AI.

        73.      I reasonably relied on the receiver fulfilling his duties as a fiduciary. At that time,

China AI had no reason to believe that the receiver would not act in the best interests of China

AI and all of the other shareholders.

        74.      I only learned that the receiver was not acting in the best interests of the company

gradually over the course of the second half of 2019, when it became clear that the actions (and

inaction) of the receiver and his agent, Mr. Guo, was resulting in severe damage to the company.

        75.      It was only in late 2019, when it became clear that the receiver and Mr. Guo were

shutting down the company. I am informed and believe that neither the receiver not Mr. Guo has

ever visited the company’s offices. The receiver acts only through agents, such as Mr. Guo. Mr.

Guo has done nothing the maintain and preserve LKM’s operations. It appears that Mr. Guo

began shutting down the company’s operations without ever speaking to actual shareholders of

the company. Instead, Mr. Guo shutdown all operations and discharged all of the company’s

employees, thereby depriving the company of revenues that would have been generated from

operations.1

        76.      Based on Mr. Guo’s actions, I can only conclude that Mr. Guo either acts with

little or no supervision by the receiver or that the receiver is complicit with Mr. Guo’s bad faith

actions.

1
  As referenced in the orders affirming the judgments in favor of the former employees, the employee’s damages run
to March 2019, which is the same month in which Mr. Guo took over legal control over the LKM WFOE. See Exs.
P, Q, R, S.


                                                       12
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document229-8 Filed05/29/20
                                         155 Filed  06/11/21 Page
                                                              Page13
                                                                   14ofof13
                                                                          14




       77.     Although my investigation is not yet complete, it is my understanding that the

receiver never reported to this Court all of the foregoing facts. I do not believe that the Court,

when it appointed the receiver, intended for the operation of LKM to be liquidated and its

employees discharged without the payment of wages.

       78.     In the fall of 2019, when I learned that Mr. Guo was causing such damage to the

business, I retained counsel in the United States to assist China AI in protecting its interests.

China AI filed its motion to intervene on November 1, 2019.

       79.     Since then, I have been informed that the receiver is the managing partner of the

same law firm that is representing Plaintiff and, therefore, has an economic interest in the

outcome of Plaintiff’s claims. It is also my understanding that the receiver has been paying

himself from funds that belong to LKM while the company’s former employees remain unpaid.

       80.     Further, I have reason to believe that the receiver’s agent, Mr. Guo Lilin, is

working with Henry Lin’s wife, Mrs. Guo Lingyun, to try to obtain control over the company’s

assets for themselves.



I declare under penalty of perjury pursuant to the laws of the United States that the foregoing is

true and correct.

Executed on: May 27, 2020


                                                            Hua Jingyuan




                                               13
